UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: August 31 Date of reporting period: March 1, 2011 – May 31, 2011 Item 1.Schedule of Investments. DIVIDEND PLUS+ INCOME FUND SCHEDULE OF INVESTMENTS MAY 31, 2011 (Unaudited) AFA Shares Security Description Value Common Stock - 47.8% Communications - 1.7% Vodafone Group PLC, ADR (a)(b) $ Consumer Discretionary - 3.0% Home Depot, Inc. (a)(b) McDonald's Corp. (a)(b) Consumer Staples - 5.4% Avon Products, Inc. (a)(b) Diageo PLC, ADR (a)(b) PepsiCo, Inc. (a)(b) Philip Morris International, Inc. (a)(b) Energy - 6.7% Chevron Corp. (a)(b) ConocoPhillips (a)(b) Exxon Mobil Corp. (a)(b) 51 Kinder Morgan Management, LLC (c) Royal Dutch Shell PLC, ADR (a)(b) Financials - 4.8% Annaly Capital Management, Inc. REIT (a)(b) JPMorgan Chase & Co. (a)(b) The Chubb Corp. (a)(b) Health Care - 4.8% Abbott Laboratories (a)(b) Johnson & Johnson (a)(b) Medtronic, Inc. (a)(b) Industrials - 11.2% General Electric Co. (a)(b) Honeywell International, Inc. (a)(b) Illinois Tool Works, Inc. (a)(b) Norfolk Southern Corp. (a)(b) Raytheon Co. (a)(b) The Boeing Co. (a)(b) Waste Management, Inc. (a)(b) Information Technology - 5.7% Analog Devices, Inc. (a)(b) Intel Corp. (a)(b) Microsoft Corp. (a)(b) QUALCOMM, Inc. (a)(b) Materials - 3.2% BHP Billiton, Ltd., ADR (a)(b) Nucor Corp. (a)(b) Utilities - 1.3% NextEra Energy, Inc. (b) Total Common Stock (Cost $12,615,410) Money Market Funds - 49.5% Fidelity Institutional Cash Money Market Fund, 0.16% (d) (Cost $13,600,638) Total Investments - 97.3% (Cost $26,216,048)* $ Total Written Options - (0.6)% (Premiums Received $(214,361))* ) Other Assets & Liabilities, Net - 3.3% Net Assets - 100.0% $ DIVIDEND PLUS+ INCOME FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN MAY 31, 2011 (Unaudited) Contracts Security Description Srike Price Exp. Date Value Written Options - (0.6)% Call Options Written - (0.4)% Abbott Laboratories $ 06/11 $ Abbott Laboratories 07/11 Analog Devices, Inc. (e) 06/11 Analog Devices, Inc. 06/11 Analog Devices, Inc. 06/11 Analog Devices, Inc. 07/11 Annaly Capital Management, Inc. REIT 06/11 Annaly Capital Management, Inc. REIT 07/11 Avon Products, Inc. (e) 06/11 Avon Products, Inc. 06/11 Avon Products, Inc. 06/11 Avon Products, Inc. 07/11 BHP Billiton, Ltd., ADR 06/11 BHP Billiton, Ltd., ADR 06/11 BHP Billiton, Ltd., ADR 07/11 BHP Billiton, Ltd., ADR 07/11 Chevron Corp. 06/11 Chevron Corp. 07/11 ConocoPhillips 06/11 ConocoPhillips 06/11 ConocoPhillips 07/11 Diageo PLC, ADR 06/11 Diageo PLC, ADR 06/11 Exxon Mobil Corp. 06/11 Exxon Mobil Corp. 06/11 Exxon Mobil Corp. 06/11 Exxon Mobil Corp. 07/11 General Electric Co. 06/11 General Electric Co. 07/11 Home Depot, Inc. (e) 06/11 Home Depot, Inc. 06/11 Home Depot, Inc. 06/11 Home Depot, Inc. 07/11 Honeywell International, Inc. 06/11 Honeywell International, Inc. 06/11 Honeywell International, Inc. 07/11 Illinois Tool Works, Inc. 06/11 Illinois Tool Works, Inc. 06/11 Illinois Tool Works, Inc. 07/11 Intel Corp. 06/11 Intel Corp. 06/11 Intel Corp. 06/11 Intel Corp. 07/11 Johnson & Johnson 07/11 Johnson & Johnson 07/11 JPMorgan Chase & Co. 06/11 JPMorgan Chase & Co. 06/11 JPMorgan Chase & Co. 07/11 McDonald's Corp. 07/11 McDonald's Corp. 07/11 Medtronic, Inc. (e) 06/11 Medtronic, Inc. 06/11 Medtronic, Inc. 06/11 Medtronic, Inc. 07/11 Microsoft Corp. 06/11 Microsoft Corp. 06/11 Microsoft Corp. 06/11 Microsoft Corp. 07/11 Norfolk Southern Corp. 06/11 Norfolk Southern Corp. 06/11 Norfolk Southern Corp. 07/11 Nucor Corp. 06/11 Nucor Corp. 07/11 Nucor Corp. 07/11 PepsiCo, Inc. 07/11 Philip Morris International, Inc. 06/11 Philip Morris International, Inc. 07/11 QUALCOMM, Inc. 06/11 QUALCOMM, Inc. 07/11 QUALCOMM, Inc. 07/11 Raytheon Co. 06/11 Raytheon Co. 07/11 Royal Dutch Shell PLC, ADR 06/11 Royal Dutch Shell PLC, ADR 06/11 Royal Dutch Shell PLC, ADR 07/11 Royal Dutch Shell PLC, ADR 07/11 The Boeing Co. 06/11 The Boeing Co. 06/11 The Boeing Co. 07/11 The Chubb Corp. 06/11 The Chubb Corp. 06/11 Vodafone Group PLC, ADR 07/11 Vodafone Group PLC, ADR 07/11 Waste Management, Inc. (e) 06/11 Waste Management, Inc. 06/11 Waste Management, Inc. 07/11 Waste Management, Inc. 07/11 Total Call Options Written (Premiums Received $(99,550)) Put Options Written - (0.2)% Abbott Laboratories 06/11 Abbott Laboratories 06/11 Abbott Laboratories 06/11 Abbott Laboratories 07/11 Analog Devices, Inc. 06/11 Analog Devices, Inc. (e) 06/11 Analog Devices, Inc. (e) 06/11 Analog Devices, Inc. 07/11 Annaly Capital Management, Inc. REIT 06/11 Annaly Capital Management, Inc. REIT 07/11 Annaly Capital Management, Inc. REIT 07/11 Avon Products, Inc. 06/11 Avon Products, Inc. 06/11 Avon Products, Inc. (e) 06/11 Avon Products, Inc. 07/11 Avon Products, Inc. 07/11 BHP Billiton, Ltd., ADR 06/11 BHP Billiton, Ltd., ADR 06/11 BHP Billiton, Ltd., ADR 07/11 Chevron Corp. 06/11 Chevron Corp. 07/11 ConocoPhillips 06/11 ConocoPhillips 06/11 ConocoPhillips 07/11 Diageo PLC, ADR 06/11 Diageo PLC, ADR (e) 06/11 Diageo PLC, ADR 07/11 Exxon Mobil Corp. 06/11 Exxon Mobil Corp. 06/11 Exxon Mobil Corp. 06/11 Exxon Mobil Corp. 07/11 General Electric Co. 06/11 General Electric Co. 07/11 General Electric Co. 07/11 Home Depot, Inc. 06/11 Home Depot, Inc. 06/11 Home Depot, Inc. 07/11 Honeywell International, Inc. 06/11 Honeywell International, Inc. 06/11 Honeywell International, Inc. 06/11 Honeywell International, Inc. 07/11 Honeywell International, Inc. 07/11 Illinois Tool Works, Inc. 06/11 Illinois Tool Works, Inc. (e) 06/11 Illinois Tool Works, Inc. 07/11 Illinois Tool Works, Inc. 07/11 Intel Corp. 06/11 Intel Corp. 06/11 Intel Corp. (e) 06/11 Intel Corp. 07/11 Johnson & Johnson 06/11 Johnson & Johnson 06/11 Johnson & Johnson 06/11 Johnson & Johnson 07/11 Johnson & Johnson 07/11 JPMorgan Chase & Co. 06/11 JPMorgan Chase & Co. 06/11 JPMorgan Chase & Co. 07/11 JPMorgan Chase & Co. 07/11 McDonald's Corp. 06/11 McDonald's Corp. 07/11 McDonald's Corp. 07/11 Medtronic, Inc. 06/11 Medtronic, Inc. 06/11 Medtronic, Inc. 06/11 Medtronic, Inc. 06/11 Medtronic, Inc. 06/11 Medtronic, Inc. 07/11 Microsoft Corp. 06/11 Microsoft Corp. 06/11 Microsoft Corp. 06/11 Microsoft Corp. 07/11 NextEra Energy, Inc. 06/11 NextEra Energy, Inc. 06/11 NextEra Energy, Inc. 07/11 Norfolk Southern Corp. 06/11 Norfolk Southern Corp. 06/11 Norfolk Southern Corp. 06/11 Norfolk Southern Corp. 07/11 Norfolk Southern Corp. 07/11 (680) Nucor Corp. 06/11 Nucor Corp. 06/11 Nucor Corp. 06/11 Nucor Corp. 07/11 PepsiCo, Inc. 06/11 PepsiCo, Inc. 06/11 PepsiCo, Inc. 06/11 PepsiCo, Inc. 07/11 Philip Morris International, Inc. 06/11 Philip Morris International, Inc. 06/11 Philip Morris International, Inc. 07/11 QUALCOMM, Inc. 06/11 QUALCOMM, Inc. 07/11 QUALCOMM, Inc. 07/11 Raytheon Co. 06/11 Raytheon Co. 06/11 Raytheon Co. 06/11 Raytheon Co. 07/11 Raytheon Co. 07/11 Royal Dutch Shell PLC, ADR 06/11 Royal Dutch Shell PLC, ADR 07/11 Royal Dutch Shell PLC, ADR 07/11 The Boeing Co. 06/11 The Boeing Co. 06/11 The Boeing Co. 07/11 The Boeing Co. 07/11 The Chubb Corp. 06/11 The Chubb Corp. 06/11 The Chubb Corp. 07/11 Vodafone Group PLC, ADR 06/11 Vodafone Group PLC, ADR 06/11 Vodafone Group PLC, ADR 07/11 Waste Management, Inc. 06/11 Waste Management, Inc. 06/11 Waste Management, Inc. (e) 06/11 Waste Management, Inc. 07/11 Waste Management, Inc. 07/11 Total Put Options Written (Premiums Received $(114,811)) Total Written Options - (0.6)% (Premiums Received $(214,361)) $ DIVIDEND PLUS+ INCOME FUND NOTES TO SCHEDULES OF INVESTMENTS AND CALL AND PUT OPTIONS WRITTEN MAY 31, 2011 (Unaudited) ADR American Depository Receipt LLC Limited Liability Company PLC Public Limited Company REIT Real Estate Investment Trust (a) Subject to call option written by the Fund. (b) Subject to put option written by the Fund. (c) Non-income producing security. (d) Variable rate security. Rate presented is as of May 31, 2011. (e) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $(210) or (0.0)% of net assets. * Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of May 31, 2011. Level 1 Level 2 Level 3 Total Investments At Value Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Utilities - - Money Market Funds - - Total Investments At Value $ $ $ - $ Other Financial Instruments** Call Options Written ) - ) ) Put Options Written ) ) ) Total Other Financial Instruments** $ ) $ - $ ) $ ) ** Other Financial Instruments are derivative instruments not reflected in the Total Investments in Securities, such as call options written and put options written, which are valued at their market value at period end date. The following is a reconciliation of Level 3 assets (at either the beginning or ending of the period) for which significant unobservable inputs were used to determine fair value. Written Options Balance as of 09/23/10*** $ - Transfers In ) Balance as of 05/31/11 $ ) Net change in unrealized appreciation/(depreciation) from investments held as of 05/31/11 $ ***Commencement of operations. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: July 08, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: July 08, 2011 By: /s/ Karen Shaw Karen Shaw, PrincipalFinancial Officer Date: July 08, 2011
